Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1-20 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-13 of U.S. Patent No. 11,232,049. Although the claims at issue are not identical, they are not patentably distinct from each other because the instant claims 1-20 fall entirely within the scope of claims 1-13 of U.S. Patent No. 11,232,049. The elements in claims 1-20 of the current application and the corresponding elements in claims 1-13 of U.S. Patent No. 11,232,049 are substantially the same and therefore the instant claims 1-20 are obvious over claims 1-13 of U.S. Patent No. 11,232,049.
Claims 1-7 are taught by claims 1-4 of U.S. Patent No. 11,232,049.
Claims 8-13 are taught by claims 5-8 of U.S. Patent No. 11,232,049.
Claims 14-20 are taught by claims 9-13 of U.S. Patent No. 11,232,049.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1, 3 and 6-7 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Raghava(US 2019/0108145).
Regarding claim 1, Raghava discloses an apparatus, comprising: a plurality of memory chips(Figure 1,  514); at least one special-purpose controller(Figure 5, 100’); and at least one interface device configured to communicate input and output data for the apparatus, wherein the input and output data bypasses at least one processor of a system in which the apparatus is installed(Paragraph 61).
Regarding claim 3, Raghava discloses the apparatus of claim 1, comprising: a plurality of electrical contacts; and a printed circuit board (PCB) configured for insertion into at least one memory slot of a motherboard; and wherein: the plurality of memory chips is coupled to the PCB; the plurality of electrical contacts is on each side of the PCB; the at least one special-purpose controller is coupled to the PCB; and the at least one interface device is coupled to the PCB(Figure 5, Paragraph 38).
Regarding claim 6, Raghava discloses the apparatus of claim 1, wherein the input and output data bypasses at least one data bus of the system in which the apparatus is installed(Paragraph 61).
Regarding claim 7, Raghava discloses the apparatus of claim 1, comprising at least one arbiter configured to resolve conflicts when the at least one processor attempts to access data in the plurality of memory chips while the at least one special-purpose controller is accessing the plurality of memory chips(Paragraphs 49-50).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 2, 8, 9-10, 12, 14-15, 17-18 and 20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Raghava.
Regarding claim 2, Raghava does not specifically disclose the at least one interface device is configured to communicate the input and output data to at least one other instance of the apparatus installed in the system. However, Raghava discloses accelerator DIMM communication with another accelerator card(Paragraph 61) and it is well known in the art for systems to have multiple DIMM slots. It would have been obvious to one of ordinary skill in the art at the time of filing to the at least one interface device is configured to communicate the input and output data to at least one other instance of the apparatus installed in the system. The motivation to do so would be to increase the memory capacity.
Regarding claim 8, Raghava discloses a DIMM, comprising: a printed circuit board (PCB) configured for insertion into at least one memory slot of an additional PCB that is separate from the plurality of DIMMs; a plurality of memory chips coupled to the PCB; a plurality of electrical contacts on each side of the PCB; at least one special-purpose controller coupled to the PCB; and at least one interface device configured to communicate input and output data for the DIMM, wherein the input and output data bypasses at least one processor of a computing device in which the system is installed(Figure 5, Paragraph 61).
Raghava does not specifically disclose a plurality of DIMMs. However, Raghava discloses accelerator DIMM communication with another accelerator card(Paragraph 61) and it is well known in the art for systems to have multiple DIMM slots. It would have been obvious to one of ordinary skill in the art at the time of filing to the at least one interface device is configured to communicate the input and output data to at least one other instance of the apparatus installed in the system. The motivation to do so would be to increase the memory capacity.
Regarding claim 9, Raghava discloses the system of claim 8, wherein the at least one interface device is configured to communicate the input and output data to at least one other DIMM of the plurality of DIMMs(Paragraph 61).
Regarding claim 10, Raghava discloses the system of claim 8, comprising: at least one external controller that is separate from the plurality of DIMMs and that is configured to: coordinate computations by the special-purpose controllers of the plurality of DIMMs; and coordinate communications by the interface devices of the plurality of DIMMs; and the additional PCB, wherein the additional PCB is separate from the plurality of DIMMs and comprises a plurality of memory slots configured to receive the plurality of DIMMs, wherein the at least one external controller is coupled to the additional PCB, and wherein the additional PCB is a motherboard and the at least one external controller comprises at least one central processing unit (CPU) (Paragraphs 49-50).
Regarding claim 12, Raghava discloses the system of claim 8, wherein the at least one interface device of at least one DIMM of the plurality of DIMMs comprises intra-chip optical interconnect(Paragraph 61, optical interconnects are well known in the art and would have been obvious to one of ordinary skill in the art at the time of filing to use optical interconnect as it is readily available and yield predictable results.).
Regarding claim 14, Raghava discloses a memory module, comprising: a plurality of memory chips; at least one special-purpose controller; and at least one interface device configured to communicate input and output data for the memory module, wherein the input and output data bypasses at least one processor of a computing device in which the memory module is installed, and wherein the at least one interface device is configured to communicate the input and output data(Figure 5, Paragraph 61).
Raghava does not specifically disclose a plurality of DIMMs. However, Raghava discloses accelerator DIMM communication with another accelerator card(Paragraph 61) and it is well known in the art for systems to have multiple DIMM slots. It would have been obvious to one of ordinary skill in the art at the time of filing to the at least one interface device is configured to communicate the input and output data to at least one other instance of the apparatus installed in the system. The motivation to do so would be to increase the memory capacity.
Regarding claim 15, Raghava discloses the memory module of claim 14, wherein the one interface device is a network interface device configured to communicate input and output data of the at least one special-purpose controller over one or more communication networks(Paragraph 61).
Regarding claim 17, Raghava discloses the memory module of claim 14, wherein the at least one special-purpose controller comprises at least one artificial intelligence (Al) accelerator(Paragraph 30).
Regarding claim 18, Raghava discloses the memory module of claim 14, wherein the at least one special-purpose controller comprises at least one processing-in-memory (PIM) unit(Paragraph 30).
Regarding claim 20, Raghava discloses the memory module of claim 14, comprising at least one arbiter configured to resolve conflicts when the at least one processor attempts to access data in the plurality of memory chips while the at least one special-purpose controller is accessing the plurality of memory chips of the memory module(Paragraphs 49-50).
Claims 4, 11 and 16 is/are rejected under 35 U.S.C. 103 as being unpatentable over Raghava and Li(US 2019/0332438).
Regarding claims 4, 11 and 16, Raghava does not specifically disclose the at least one special-purpose controller comprises at least one graphics processing unit (GPU). However, Li discloses an accelerator card comprising a GPU(Paragraph 3). It would have been obvious to one of ordinary skill in the art at the time of filing to combine the teachings of Raghava and Li to have the at least one special-purpose controller comprises at least one graphics processing unit (GPU). The motivation to do so would be to more efficiently handle graphics-intensive tasks.
Claims 5, 13 and 19 is/are rejected under 35 U.S.C. 103 as being unpatentable over Raghava and Brower(US 2014/0149969).
Regarding claim 5, 13 and 19, Raghava does not specifically disclose the at least one interface device comprises at least one wireless interface device that communicates at least in part wirelessly. However, Brower discloses an accelerator card comprising at least one wireless interface device that communicates at least in part wirelessly(Paragraph 91). It would have been obvious to one of ordinary skill in the art at the time of filing to combine the teachings of Raghava and Brower to have at least one wireless interface device that communicates at least in part wirelessly. The motivation to do so would be save space on the PCB.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to NIMESH G PATEL whose telephone number is (571)272-3640.  The examiner can normally be reached on Monday-Friday, 8:15-4:15.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jaweed Abbaszadeh can be reached on 571-270-1640.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/NIMESH G PATEL/               Primary Examiner, Art Unit 2185